EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Kelly #67096 on 07/28/2022.

The application has been amended as follows: 
Amendments to the Claims:  
1. (Previously Presented) A method comprising: 
	receiving, by a computer system, a goal for an aircraft; 
	identifying, by the computer system, a set of state variables defining a target state that satisfies the goal for the aircraft; 
	determining, by the computer system, a set of state variables defining a current mission state for the aircraft; 
	lacking a predetermined decision tree pathway that comprises tactical actions to the goal; 
	generating, by the computer system, a sequence of actions for changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state for the aircraft, by evaluating an effect virtually, respectively, on each state variable in the set of variables defining the current mission state, of all potential actions from the current mission state for the aircraft and virtually creating a temporary mission state resultant, respectively, from taking each one of the all potential actions and repeating iteratively for all potential actions from each temporary mission state until generating the sequence of actions producing the set of state variables defining the target state; 
	assigning each action in the sequence of actions a cost;
	 the computer system selecting, using a cost of performing the actions, one sequence of actions for performing; and 
	performing, by the computer system, actions in the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state after meeting preconditions for the actions in an order defined by the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state.  

2. (Currently Amended) The method of claim 1, wherein the method further comprises  the computer system: 
	generating more than one sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state for the aircraft

3. (Previously Presented) The method of claim 1, further comprising the computer system:
	planning, while performing actions in the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state, and using a change in a state variable that defines the current mission state, a new sequence of actions for reaching the target state.  

4. (Previously Presented) The method of claim 1, wherein determining, by the computer system, the current mission state for the aircraft comprises: 
	receiving all state variables from aircraft systems in the aircraft; and 
	determining the current mission state using the state variables for the current mission state.  

5. (Currently Amended) The method of claim 1, wherein generating the sequence of actions comprises: 
	identifying nodes in a path from the current mission state to the target state based on the nodes having a lowest cost; and 
	selecting the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state based on the nodes identified in the path.  

6. (Original) The method of claim 5, wherein a cost used to determine the lowest cost comprises a set of factors selected from at least one of a number of effects of an action, a monetary cost, an amount of time, a maintenance cost to be incurred, an amount of fuel to be consumed, a personnel cost connected to time, or passenger comfort.  

7. (Currently Amended) The method of claim 1, wherein generating the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state further comprises selecting, by the computer system, Page 3 of 13 Sprengart - 16/554,768actions, for reaching the target state based on the current mission state for the aircraft using a set of path planning algorithms.  

8. (Original) The method of claim 7, wherein the set of path planning algorithms is selected from at least one an A* search algorithm, a Dijkstra's algorithm, a D*, an incremental search algorithm, a Backtracking algorithm, a Fringe search, an Any-angle path planning algorithm, an iterative deepening A* search algorithm, a Bellman-Ford search algorithm, a Floyd-Warshall algorithm, a Hill climbing algorithm, a Bidirectional search algorithm, or a Johnson's algorithm.  

9. (Currently Amended) The method of claim 1 further comprising: 
	responsive to an event, generating the sequence of actions, by the computer system basing the sequence of actions changing the set of state variables defining the current mission state for the aircraft to the set of state variables defining the target state on the current mission state.  

10. (Original) The method of claim 9, wherein the event is selected from a periodic event, a non-periodic event, a current mission state change, reaching a sub target state, an expiration of a timer, a state variable change, a change in a configuration of the aircraft, and a performance of an action.  

11. (Original) The method of claim 1, wherein the current mission state of the aircraft comprises set of state variables for the aircraft.  

12. (Previously Presented) The method of claim 1, wherein preconditions for an action comprise at least one of a current location of the aircraft, a performance of a selected action, a configuration of the aircraft, a position of a control surface, a weather condition, or an instruction from an air traffic controller.  

13. (Original) The method of claim 1, wherein the target state is one of an operational target state and a spatial target state.  

14. (Previously Presented) The method of claim 1, wherein the set of state variables define the target state with a set of values for the target state.  

15. (Previously Presented) The method of claim 1 further comprising: 
	receiving the goal from a human machine interface system.  

16. (Original) The method of claim 15, wherein the human machine interface system is at least one of located in the aircraft, a remote location in communication with the aircraft, an air traffic control system, or an airline system.  

17. (Currently Amended) An aircraft control system that comprises: 
	a computer system; and 
	an action manager in the computer system, wherein the action manager is configured to: 
		identify a first set of variables that define a target state that satisfies a goal for an aircraft; 
		determine a second set of variables that define a current mission state for the aircraft from state variables received from aircraft systems in the aircraft; 
		generate, based upon a set of path planning algorithms, a sequence of actions that change the second set of variables to the first set of variables based upon an evaluation of a virtual effect, respectively, on each variable in the second set of variables that define the current mission state, of all potential actions from the current mission state to create a temporary mission state resultant, respectively, from each one of the all potential actions and an iterative repeat thereof for all potential actions from each temporary mission state until dynamic generation of the sequence of actions that change the second set of variables to the first set of variables, wherein the computer system lacks a predetermined decision tree pathway that comprises tactical actions to the goal, and selections of the actions and the sequence of actions that change the second set of state variables to the set of state variables that define the target state are based on a cost of performance of each of the actions; 
	select a sequence of actions from a list of generated sequences of actions that reach the target state from the current mission state for the aircraft; and Page 5 of 13
	Sprengart - 16/554,768perform actions in the sequence of actions selected,[[ f]] in an order defined by the sequence of actions.  

18. (Previously Presented) The aircraft control system of claim 17, wherein the action manager selects the sequence of actions from the list based on the current mission state at an occurrence of an event.  

19. (Original) The aircraft control system of claim 18, wherein the set of path planning algorithms comprises at least one of an A* search algorithm, a Dijkstra's algorithm, a D*, an incremental search algorithm, a Backtracking algorithm, a Fringe search, an Any-angle path planning algorithm, an iterative deepening A* search algorithm, a Bellman-Ford search algorithm, a Floyd-Warshall algorithm, a Hill climbing algorithm, a Bidirectional search algorithm, or a Johnson's algorithm.  

20. (Original) The aircraft control system of claim 18, wherein the event is one of periodic event, a non-periodic event, a current mission state change, reaching a sub target state, an expiration of a timer, a state variable change, a change in a configuration of the aircraft, and a performance of an action.  

21. (Currently Amended) An aircraft control system that comprises a computer system configured to: 
	receive a goal for an aircraft; 
	identify a set of state variables that define a target state that satisfies the goal for the aircraft;
	determine a second set of state variables that define a current mission state for the aircraft; 
	generate, based upon a set of path planning algorithms, a sequence of actions that change the second set of state variables to the set of state variables that define the target state based upon an evaluation of a virtual effect, respectively, on each variable in the second set of state variables that define the current mission state, of all potential actions from the current mission state to create a temporary mission state resultant, respectively, from each one of the all potential actions Page 6 of 13 Sprengart - 16/554,768and an iterative repeat thereof for all potential actions from each temporary mission state until dynamic generation of the sequence of actions that change the second set of state variables to the set of state variables that define the target state, wherein the computer system lacks a predetermined decision tree pathway that comprises tactical actions to the goal, and selections of the actions and the sequence of actions that change the second set of state variables to the set of state variables that define the target state are based on a cost of performance of each of the actions; and 
	perform actions in the sequence of actions selected,[[ f]] in an order defined by the sequence of actions.  

22. (Canceled)  

23. (Currently Amended) The aircraft control system of claim 21, wherein the computer system is further configured to:
	use 

24. (Previously Presented) The aircraft control system of claim 21, wherein the computer system is configured to receive state variables from aircraft systems in the aircraft and determine the current mission state using the state variables for the current mission state. 
 
25. (Original) The aircraft control system of claim 24, wherein the aircraft systems are selected from at least one of a flight management system, a flight navigation system, an environmental control system, an engine, a flight control surface system, an auto pilot, a communications system, a satellite communications system, a very high frequency communication system, microwave-band communication system, a radar system, an autopilot, a fuel system, a weather radar, an electronic centralized aircraft monitoring system, a quick access data recorder, an onboard network server, an electronic flight instrument system.  

26. (Previously Presented) The aircraft control system of claim 21, wherein the computer system is further configured to: 
	identify, based upon an artificial intelligence system, nodes in a path from the current mission state to the target state based on nodes having a lowest cost; and 
	select the sequence of actions based on the nodes identified in the path.  

27. (Previously Presented) The aircraft control system of claim 21, wherein the computer system is further configured to determine a lowest cost that comprises a set of factors selected from at least one of: a number of effects of an action, a monetary cost, an amount of time, a maintenance cost incurred, an amount of fuel to be consumed, a personnel cost connected to time, or passenger comfort.  

28. (Previously Presented) The aircraft control system of claim 21, wherein the computer system is further configured to select the sequence of actions based on the current mission state for the aircraft using a set of path planning algorithms.  

29. (Original) The aircraft control system of claim 28, wherein the set of path planning algorithms comprises at least one an A* search algorithm, a Dijkstra's algorithm, a D*, an incremental search algorithm, a Backtracking algorithm, a Fringe search, an Any-angle path planning algorithm, an iterative deepening A* search algorithm, a Bellman-Ford search algorithm, a Floyd-Warshall algorithm, a Hill climbing algorithm, a Bidirectional search algorithm, or a Johnson's algorithm.  

30. (Previously Presented) The aircraft control system of claim 21, wherein the computer system selects the sequence of actions that change the second set of state variables to the set of state variables that define the target state based on the current mission state when an event occurs.  

31. (Original) The aircraft control system of claim 30, wherein the event is selected from a periodic event, a non-periodic event, a current mission state change, reaching a sub target state, an expiration of a timer, a state variable change, a change in a configuration of the aircraft, and a performance of an action.  

32. (Original) The aircraft control system of claim 21, wherein the current mission state of the aircraft comprises state variables for the aircraft.  

33. (Previously Presented) The aircraft control system of claim 21, wherein preconditions for an action comprise at least one of a current location of the aircraft, a performance of a selected action, a configuration of the aircraft, a position of a control surface, a weather condition, or an instruction from an air traffic controller.  

34. (Original) The aircraft control system of claim 21, wherein the target state is one of an operational target state and a spatial target state.  

35. (Previously Presented) The aircraft control system of claim 21, wherein the set of state variables that define the target state comprises a set of values for the target state.  

36. (Original) The aircraft control system of claim 21, wherein the computer system defines the target state for the aircraft based on user input received from a human machine interface system.  

37. (Original) The aircraft control system of claim 36, wherein the human machine interface system is at least one of located in the aircraft, in a remote location in communication with the aircraft, an air traffic control system, or an airline system.  

38. (Original) The aircraft control system of claim 21, wherein the computer system includes at least one of a flight management system, a line replaceable unit, a tablet computer, or an electronic flight bag.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowable subject matter from claim 2 has been incorporated into each independent claim. Please see Office Action dated 06/07/2022 for further reasons of the indication of the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668